DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-13, 15-19, 22, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-3 (labeled pages 5-7) in the Applicant Arguments/Remarks Made in an Amendment filed 4/7/21 and the claim language below.
Claim 1 recites a method comprising: providing a completion tool disposed within a wellbore penetrating at least a portion of a subterranean formation, wherein the completion tool is electrically coupled to an at least partially passivated lithium battery; depassivating the at least partially passivated lithium battery in the wellbore by discharging the lithium battery, wherein the depassivating comprises: measuring a resistance of the battery, and depassivating the battery based on the measured resistance of the battery; and powering the completion tool with the at least partially depassivated lithium battery.
Claim 12 recites a system comprising: a production string disposed in a wellbore penetrating at least a portion of a subterranean formation; and a completion tool coupled to the production string, wherein the completion tool comprises a lithium battery and a controller configured to depassivate the lithium battery by drawing current from the lithium battery, 
Claim 18 recites a system comprising: a production string disposed in a wellbore penetrating at least a portion of a subterranean formation; and a plurality of completion tools coupled to the production string, wherein each of the plurality of completion tools comprises a lithium battery and a controller configured to depassivate the battery by drawing current from the lithium battery, wherein the depassivating comprises measuring a resistance of the battery and depassivating the battery based on the measured resistance of the battery.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fripp (US 10,808,523) discloses systems and methods for a wellbore tool including a power supply and electronic circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P./Examiner, Art Unit 2859                   

/EDWARD TSO/Primary Examiner, Art Unit 2859